                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                           SCOTT JOHNSON,
                                   7                                                        Case No. 18-cv-00464-KAW
                                                        Plaintiff,
                                   8
                                                  v.                                        ORDER GRANTING IN PART AND
                                   9                                                        DENYING IN PART MOTION FOR
                                           EXPRESS AUTO CLINIC, INC.,                       DEFAULT JUDGMENT
                                  10
                                                        Defendants.                         Re: Dkt. No. 55
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           Plaintiff Scott Johnson filed the instant suit against Defendants Express Auto Clinic, Inc.,

                                  14   Abdulnasser Alsumairi, and Waled Aydeh, asserting violations of the Americans with Disabilities

                                  15   Act (“ADA”) and Unruh Civil Rights Act. (Compl., Dkt. No. 1.) On April 5, 2019, Plaintiff filed

                                  16   a motion for default judgment as to Defendants Express Auto Clinic, Inc. and Aydeh (collectively,

                                  17   “Defendants”).1 (Plf.’s Mot. for Default Judgment, Dkt. No. 55.) The Court held a hearing on

                                  18   June 6, 2019, at which Defendants failed to appear. (Dkt. No. 65.) On June 13, 2019, Plaintiff

                                  19   filed a supplemental brief regarding attorney’s fees. (Dkt. No. 66.)

                                  20           Having considered the filings and the relevant legal authority, the Court GRANTS IN

                                  21   PART AND DENIES IN PART Plaintiff’s motion for default judgment.

                                  22                                           I.   BACKGROUND
                                  23           Plaintiff is a C-5 quadriplegic who cannot walk and uses a wheelchair for mobility.

                                  24   (Compl. ¶ 1; Johnson Decl. ¶ 2, Dkt. No. 55-4.) Plaintiff has a disabled persons parking placard

                                  25   issued by the State of California, and drives a specially equipped and modified van that deploys a

                                  26
                                  27   1
                                         Plaintiff previously filed a notice of settlement as to Defendant Alsumairi. (Dkt. No. 52.) At the
                                  28   hearing, Plaintiff clarified that they did not seek attorney’s fees attributable to work performed as
                                       to Defendant Alsumairi only, such that there would be no double recovery.
                                   1   ramp so that he can wheel in and out of his vehicle. (Compl. ¶ 1; Johnson Decl. ¶ 3.) Because

                                   2   Plaintiff uses a ramp and needs to transition from his van to the parking access aisle, Plaintiff

                                   3   requires a properly configured van accessible parking space with a level access aisle. (Johnson

                                   4   Decl. ¶ 4.)

                                   5          In May 2017, July 2017, October 2017, and December 2017, Plaintiff visited the Valero

                                   6   Gas Station at 3810 Broadway, Oakland, California to buy gas and snacks. (Compl. ¶ 16; Johnson

                                   7   Decl. ¶ 5.) The real property is owned by Defendant Express Auto Clinic, Inc., and Defendants

                                   8   Alsumairi and Ayedh own the Valero gas station. (Compl. ¶¶ 2-11.)

                                   9          Although there was a parking space reserved for persons with disabilities, Plaintiff asserts

                                  10   that the parking space did not comply with the Americans with Disabilities Act Accessibility

                                  11   Guidelines (“ADAAG”) during his visits. (Compl. ¶ 19; Johnson Decl. ¶ 6.) Specifically, there

                                  12   was no “No Parking” warning in the adjacent access aisle. (Compl. ¶ 20.) Additionally, the
Northern District of California
 United States District Court




                                  13   access aisle was not painted blue. (Johnson Decl. ¶ 6.) Each time Plaintiff visited, there were cars

                                  14   parked in the access aisle or in the parking space that did not have handicap placards. (Johnson

                                  15   Decl. ¶ 6.)

                                  16          Inside the gas station, the path of travel in and throughout the merchandise aisles was not

                                  17   accessible because Defendants would place merchandise and merchandise display on the route of

                                  18   travel, narrowing the route of travel to less than 36 inches. (Compl. ¶ 27.) As a result, Plaintiff

                                  19   was unable to fit his wheelchair down the merchandise aisles. (Compl. ¶ 33; Johnson Decl. ¶ 7.)

                                  20   Additionally, the transaction counter was 38 inches high, with no portion lowered to 36 inches.

                                  21   (Compl. ¶¶ 29-32.)

                                  22          On January 9, 2018, an investigator went to the Valero gas station, and found that there

                                  23   was no “No Parking” warning in the access aisle next to the handicapped parking space. (Louis

                                  24   Decl. ¶¶ 2-3, Dkt. No. 55-5.) The investigator also found that inside the Valero gas station, the

                                  25   path of travel was as narrow as 31 inches, and that the transaction counter was 38 inches high.

                                  26   (Louis Decl. ¶¶ 4-5.)

                                  27          On January 21, 2018, Plaintiff filed the operative complaint, asserting violations of the

                                  28   ADA and Unruh Civil Rights Act. (See Compl.) On February 11, 2018, Defendant Express Auto
                                                                                         2
                                   1   Clinic, Inc. was served by substitute service. Specifically, on January 25, 2018, the summons and

                                   2   complaint were left by a registered process server with Defendant Express Auto Clinic, Inc.’s

                                   3   agent of service by leaving the papers with the manager. (Dkt. No. 9 at 1.) The summons and

                                   4   complaint were then mailed on February 1, 2019.2 (Id. at 3.) On February 16, 2018, Defendant

                                   5   Ayedh was served by substitute service after two prior unsuccessful attempts. Specifically, on

                                   6   February 1, 2019, the summons and complaint were left by a registered process server with a

                                   7   cashier at Defendant Ayedh’s usual place of business. (Dkt. No. 10 at 1.) The summons and

                                   8   complaint were then mailed on February 6, 2018. Id. at 4.)

                                   9           Defendant Express Auto Clinic, Inc.’s answer was due on March 5, 2018, and Defendant

                                  10   Ayedh’s answer was due on March 9, 2018. On March 7, 2018, Plaintiff moved for entry of

                                  11   default as to Defendant Express Auto Clinic, Inc. (Dkt. No. 14.) On March 9, 2018, the Clerk of

                                  12   the Court entered default against Defendant Express Auto Clinic, Inc. (Dkt. No. 16.) On March
Northern District of California
 United States District Court




                                  13   12, 2018, Plaintiff moved for entry of default as to Defendant Ayedh. (Dkt. No. 17.) On March

                                  14   16, 2018, the Clerk of the Court entered default against Defendant Ayedh. (Dkt. No. 18.) On

                                  15   October 3, 2018, counsel filed consents to magistrate judge jurisdiction on behalf of Defendants

                                  16   Express Auto Clinic, Inc. and Ayedh. (Dkt. No. 38 (“CONSENT/DECLINATION to Proceed

                                  17   Before a US Magistrate Judge by Abdulnasser Alsumairi, Waled Ayedh, Express Auto Clinic,

                                  18   Inc.”).) Defendants Express Auto Clinic, Inc. and Ayedh, however, never moved to set aside entry

                                  19   of default.

                                  20           On April 5, 2019, Plaintiff filed a motion for default judgment against Defendants, seeking

                                  21   $4,000 in statutory damages and $6,708 in attorney’s fees and costs. That same day, Plaintiff

                                  22   mailed the motion to Defendants. (Dkt. No. 58 at 2.) Counsel for Defendants also received notice

                                  23   of the filing through the Court’s electronic filing system. As of the date of this order, Defendants

                                  24   have not responded.

                                  25                                       II.   LEGAL STANDARD
                                  26           Federal Rule of Civil Procedure 55(b)(2) permits a court to enter a final judgment in a case

                                  27
                                       2
                                  28    Service of the summons and complaint by substitute service is deemed complete on the tenth day
                                       after mailing. (Cal. Civ. Proc. Code § 415.20(a).)
                                                                                        3
                                   1   following a defendant’s default. Shanghai Automation Instrument Co. v. Kuei, 194 F. Supp. 2d

                                   2   995, 999 (N.D. Cal. 2001). Whether to enter a judgment lies within the court’s discretion. Id.

                                   3   (citing Draper v. Coombs, 792 F.2d 915, 924-25 (9th Cir. 1986)).

                                   4          Before assessing the merits of a default judgment, a court must confirm that it has subject

                                   5   matter jurisdiction over the case and personal jurisdiction over the parties, as well as ensure the

                                   6   adequacy of service on the defendant. See In re Tuli, 172 F.3d 707, 712 (9th Cir. 1999). If the

                                   7   court finds these elements satisfied, it turns to the following factors (“the Eitel factors”) to

                                   8   determine whether it should grant a default judgment:

                                   9                  (1) the possibility of prejudice to the plaintiff, (2) the merits of
                                                      plaintiff’s substantive claim, (3) the sufficiency of the complaint, (4)
                                  10                  the sum of money at stake in the action[,] (5) the possibility of a
                                                      dispute concerning material facts[,] (6) whether the default was due
                                  11                  to excusable neglect, and (7) the strong policy underlying the
                                                      Federal Rules of Civil Procedure favoring decision on the merits.
                                  12
Northern District of California
 United States District Court




                                  13   Eitel v. McCool, 782 F.2d 1470, 1471-72 (9th Cir. 1986) (citation omitted). Upon entry of default,

                                  14   all factual allegations within the complaint are accepted as true, except those allegations relating to

                                  15   the amount of damages. TeleVideo Sys., Inc. v. Heidenthal, 826 F.2d 915, 917-18 (9th Cir. 1987).

                                  16   Where a default judgment is granted, the scope of relief “must not differ in kind from, or exceed in

                                  17   amount, what is demanded in the pleadings.” Fed. R. Civ. 54(c).

                                  18                                           III.    DISCUSSION
                                  19          A.    Jurisdictional Requirements
                                  20          In considering whether to enter default judgment, a district court must first determine

                                  21   whether it has jurisdiction over the subject matter and the parties to the case. In re Tuli, 172 F.3d

                                  22   at 712 (“When entry of judgment is sought against a party who has failed to plead or otherwise

                                  23   defend, a district court has an affirmative duty to look into its jurisdiction over both the subject

                                  24   matter and the parties”). In his complaint, Plaintiff alleges a violation of a federal statute, the

                                  25   ADA, 42 U.S.C. § 12101 et seq. The Court thus has subject matter jurisdiction over this action

                                  26   pursuant to 28 U.S.C. § 1331(a).

                                  27          The Court has personal jurisdiction over Defendant Express Auto Clinic, Inc. as it is a

                                  28   California corporation. (See Compl. at 1; Mot. for Default Judgment, Exh. 5 at 3, Dkt. No. 55-7.)
                                                                                           4
                                   1   The Court also has personal jurisdiction over Defendant Ayedh, who resides in Daly City,

                                   2   California, and owns and operates a California business located in Oakland, California. (Mot. for

                                   3   Default Judgment, Exh. 5 at 14; Compl. ¶¶ 7-11; Dkt. No. 10.) Venue is also proper because the

                                   4   real property where the violation occurred is located in this district. (Compl. ¶¶ 2, 16.)

                                   5           Finally, service of process was proper. The case was filed on January 21, 2018, and

                                   6   Defendants Express Auto Clinic and Ayedh were served by substitute service. (Dkt. Nos. 9-10.)

                                   7   The proof of service of the complaint and summons were filed on February 13 and February 18,

                                   8   2018. (Id.) Defendant Express Auto Clinic’s default was entered on March 9, 2018, and

                                   9   Defendant Ayedh’s default was entered on March 16, 2018. (Dkt. Nos. 16, 18.)

                                  10           B.     Application to the Case at Bar
                                  11           An analysis of the Eitel factors establishes that a default judgment is appropriate in this

                                  12   case.
Northern District of California
 United States District Court




                                  13                 i.   Eitel Factor 1: Possibility of Prejudice to Plaintiff
                                  14           If Plaintiff is not granted relief in this case, he will likely be left without other recourse.

                                  15   Such potential prejudice to Plaintiff militates in favor of granting a default judgment. See

                                  16   PepsiCo., Inc. v. Cal. Sec. Cans., 238 F. Supp. 2d 1172, 1177 (C.D. Cal. 2002).

                                  17                ii.   Eitel Factors 2 and 3: Meritorious Claim Alleged in Complaint
                                  18           Plaintiff brings claims under the ADA and Unruh Civil Rights Act.

                                  19                      a. ADA
                                  20           Per Title III of the ADA, “[n]o individual shall be discriminated against on the basis of a

                                  21   disability in the full and equal enjoyment of the goods, services, facilities, privileges, advantages,

                                  22   or accommodations of any place of public accommodation by any person who owns, leases (or

                                  23   leases to), or operates a place of public accommodation.” 42 U.S.C. § 12182(a). To succeed on

                                  24   an ADA claim, the plaintiff must demonstrate that: “(1) she is disabled within the meaning of the

                                  25   ADA; (2) the defendant is a private entity that owns, leases, or operates a place of public

                                  26   accommodations; and (3) the plaintiff was denied public accommodations by the defendant

                                  27   because of her disability.” Molski v. M.J. Cable, Inc., 481 F.3d 724, 730 (9th Cir. 2007).

                                  28           As to this third element, “[t]he concept of ‘discrimination’ under the ADA does not extend
                                                                                           5
                                   1   only to obviously exclusionary conduct . . . . Rather, the ADA proscribes more subtle forms of

                                   2   discrimination--such as difficult-to-navigate restrooms and hard-to-open doors--that interfere with

                                   3   disabled individuals’ ‘full and equal enjoyment’ or places of public accommodation.” Chapman v.

                                   4   Pier 1 Imports (U.S.) Inc., 631 F.3d 939, 945 (9th Cir. 2011). Thus, “[d]iscrimination includes a

                                   5   failure to remove architectural barriers in existing facilities where such removal is readily

                                   6   achievable. Molski, 481 F.3d at 730. In particular, the ADAAG “lay out the technical structure

                                   7   requirement of places of public accommodations,” providing objective standards for architectural

                                   8   features. Fortune v. Am. Multi-Cinema, Inc., 364 F.3d 1075, 1080-81 (9th Cir. 2004).

                                   9          The Court finds that Plaintiff has established an ADA violation. First, Plaintiff is disabled,

                                  10   as he is a level C-5 quadriplegic who cannot walk and has significant manual dexterity

                                  11   impairments. (Compl. ¶ 1.) Plaintiff uses a wheelchair for mobility and has a specially equipped

                                  12   van. (Compl. ¶ 1.)
Northern District of California
 United States District Court




                                  13          Second, Defendants are private entities that operate a place of public accommodation, the

                                  14   Valero gas station. (Compl. ¶¶ 2-11.) A gas station is identified as a place of public

                                  15   accommodation and subject to Title III of the ADA. 42 U.S.C. §12181(7)(F).

                                  16          Finally, Plaintiff was denied public accommodations by Defendants because of his

                                  17   disability. When Plaintiff visited in May, July, October, and December 2017, there were no van

                                  18   accessible parking spots for Plaintiff to use that complied with the 2010 ADAAG. (Compl. ¶¶ 16,

                                  19   19-24.) The 2010 ADAAG requires that a vehicle space must have an adjacent access aisle, which

                                  20   in turn must be marked so as to discourage parking in them. (2010 ADAAG §§ 502.2, 503.3.3.)

                                  21   Per the ADAAG, “[t]he method and color of marking are not specified by these requirements but

                                  22   may be addressed by State or local laws or regulations. Because these requirements permit the

                                  23   van access aisle to be as wide as a parking space, it is important that the aisle be clearly marked.”

                                  24   (2010 ADAAG Advisory 502.3.3.) Here, although the access aisle had hatch marks, there was no

                                  25   other indication that parking was not permitted. (Compl. ¶¶ 20-23; Johnson Decl. ¶ 6.) Indeed,

                                  26   during Plaintiff’s visits, there were vehicles without handicap placards parked in the access aisle,

                                  27   as well as when the investigator visited the station. (Compl. ¶¶ 20-21; Mot. for Default Judgment,

                                  28   Exh. 4 at 1, Dkt. No. 55-6 (picture of vehicle parked in the access aisle).) Thus, the access aisles
                                                                                         6
                                   1   were not generally marked so as to discourage parking.

                                   2            Additionally, the 2010 ADAAG requires that the clear width of walking surfaces shall

                                   3   generally be 36 inches minimum. (2010 ADAAG § 403.5.1.) Under specific circumstances, the

                                   4   clear width may be reduced to 32 inches. Here, the path of travel was narrowed to as little as 31

                                   5   inches, which violates the 2010 ADAAG. (Compl. ¶ 27.) Plaintiff personally encountered this

                                   6   barrier during his 2017 visits. (Compl. ¶¶ 33, 35.)

                                   7            Finally, the 2010 ADAAG requires that a business must provide a portion of a service

                                   8   counter that is 36 inches long and 36 inches high. (2010 ADAAG § 904.4.1.) Here, the service

                                   9   counter is 38 inches high, with no lowered portion. (Compl. ¶ 29.) Plaintiff personally

                                  10   encountered this barrier during his 2017 visits. (Compl. ¶¶33, 35.)

                                  11            Accordingly, the Court finds that Plaintiff has sufficiently alleged an ADA claim as to the

                                  12   access aisle, the path of travel, and the service counter, and that Plaintiff personally encountered
Northern District of California
 United States District Court




                                  13   these barriers during his visits in 2017.3

                                  14                      b. Unruh Civil Rights Act
                                  15            “Any violation of the ADA necessarily constitutes a violation of the Unruh Act.” Molski,

                                  16   481 F.3d at 731. Therefore, the Court finds that Plaintiff has sufficiently alleged an Unruh Act

                                  17   claim.

                                  18            Accordingly, the second and third Eitel factors favor granting default judgment as to the

                                  19   barriers identified in the complaint.

                                  20               iii.   Eitel Factor 4: The Sum of Money at Stake
                                  21            Under the fourth factor cited in Eitel, “the court must consider the amount of money at

                                  22   stake in relation to the seriousness of defendant’s conduct.” PepsiCo, Inc., 238 F. Supp. 2d at

                                  23   1177; see also Philip Morris USA, Inc. v. Castworld Prods., Inc., 219 F.R.D. 494, 500 (C.D. Cal.

                                  24   2003). “When the amount at stake is substantial or unreasonable in light of the allegations in the

                                  25

                                  26   3
                                        Whether or not the removal of the barrier is “readily achievable” is an affirmative defense that is
                                  27   waived unless raised. See Wilson v. Haria & Gogri Corp., 479 F. Supp. 2d 1127, 1133 (E.D. Cal.
                                       2007) (“while defendant would ordinarily be entitled to prove that the removal of the alleged
                                  28   architectural barriers is not ‘readily achievable’ . . . the court holds that this is an affirmative
                                       defense, which defendant has waived.”).
                                                                                           7
                                   1   complaint, default judgment is disfavored.” Freligh v. Roc Asset Solutions, LLC, Case No. 16-cv-

                                   2   653-MEJ, 2016 WL 3748723, at *6 (N.D. Cal. June 8, 2016) (citing Eitel, 782 F.2d at 1472).

                                   3   “However, when the sum of money at stake is tailored to the specific misconduct of the defendant,

                                   4   default judgment may be appropriate.” Yelp Inc. v. Catron, 70 F. Supp. 3d 1082, 1100 (N.D. Cal.

                                   5   2014).

                                   6            Here, Plaintiff seeks $4,000 in statutory damages and $6,708 in attorney’s fees and costs.

                                   7   (Plf.’s Mot. for Default Judgment at 2.) Because this amount is not substantial, and the statutory

                                   8   damages are tied to Defendants’ misconduct, this factor weighs in favor of default judgment. See

                                   9   Love v. Griffin, Case No. 18-cv-976-JSC, 2018 U.S. Dist. LEXIS 158355, at *12-13 (N.D. Cal.

                                  10   Aug. 20, 2018) (finding that this factor weighed in favor of default judgment where the plaintiff

                                  11   sought $9,195.00 in statutory damages under the Unruh Act and attorney’s fees and costs).

                                  12               iv.   Eitel Factor 5: Low Possibility of Dispute Concerning Material Facts
Northern District of California
 United States District Court




                                  13            The facts of this case are relatively straightforward, and Plaintiff has provided the Court

                                  14   with well-pleaded allegations supporting its claims. Moreover, because Defendants have not

                                  15   appeared in this lawsuit, the Court has no way to know if any of the facts alleged in the complaint

                                  16   would be disputed if this matter were litigated on the merits. This factor thus does not weigh

                                  17   against entry of a default judgment. See, e.g., Elektra Entm’t Grp. Inc. v. Crawford, 266 F.R.D.

                                  18   388, 393 (C.D. Cal. 2005) (“Because all allegations in a well-pleaded complaint are taken as true

                                  19   after the court clerk enters default judgment, there is only a remote possibility that any genuine

                                  20   issue of material fact exists.”); accord Philip Morris USA, Inc., 219 F.R.D, at 500; PepsiCo, Inc.,

                                  21   238 F. Supp. 2d at 1177.

                                  22               v.    Eitel Factor 6: Excusable Neglect
                                  23            The Court finds that there is no evidence of excusable neglect. Plaintiff served Defendants

                                  24   with the summons and complaint. (Dkt. Nos. 9-10.) Plaintiff also served Defendants by mail with

                                  25   notice of the instant motion for default judgment, and Defendants’ counsel would have received

                                  26   electronic notice of the motion as well. (See Dkt. No. 58.) Despite ample notice of this lawsuit

                                  27   and Plaintiff’s intention to seek default judgment, Defendants have failed to appear in this action.

                                  28   Thus, the record supports a conclusion that Defendants have chosen not to defend this action, and
                                                                                          8
                                   1   not that the default resulted from excusable neglect. Accordingly, this Eitel factor favors the entry

                                   2   of a default judgment.

                                   3               vi.    Eitel Factor 7: Strong Policy Favoring Decisions on the Merits
                                   4           Defendants were given an opportunity to have this dispute decided on the merits, but did

                                   5   not respond to the Complaint. Defendants’ failure to respond makes a decision on the merits

                                   6   impractical. The policy underlying the Federal Rules of Civil Procedure favoring a decision on

                                   7   the merits is outweighed by the other Eitel factors.

                                   8               vii.   Conclusion
                                   9           The Court concludes that the Eitel factors favor the entry of default judgment.

                                  10   Accordingly, the Court GRANTS Plaintiffs’ motion for default judgment.

                                  11                                         IV.    RELIEF SOUGHT
                                  12          A.      Injunctive Relief
Northern District of California
 United States District Court




                                  13           Plaintiff requests an injunction to remove the unlawful barriers. (Plf.’s Mot. for Default

                                  14   Judgment at 2.) Injunctive relief is available under both the ADA and the Unruh Act. See Love,

                                  15   2018 U.S. Dist. LEXIS 158355, at *15. For violations of the ADA’s accessibility provisions,

                                  16   “injunctive relief shall include an order to alter facilities to make such facilities readily accessible

                                  17   to and usable by individuals with disabilities.” 42 U.S.C. § 12188(a)(2). Moreover, a plaintiff

                                  18   need not satisfy “[t]he standard requirements for equitable relief . . . when an injunction is sought

                                  19   to prevent the violation of a federal statute [that] specifically provides for injunctive relief.”

                                  20   Moeller v. Taco Bell, 816 F. Supp. 2d 831, 859 (N.D. Cal. 2011) (internal quotations and citation

                                  21   omitted). Thus, a plaintiff need only demonstrate that “certain barriers at [d]efendant’s

                                  22   establishment violated the ADA and that removal of th[ose] barriers was ‘readily achievable’” in

                                  23   order to obtain an injunction. Moreno v. La Curacao, 463 Fed. Appx. 669, 670 (9th Cir. 2011)

                                  24   (quoting 42 U.S.C. § 12182(b)(2)(A)(iv)).

                                  25           Here, the barriers do not appear to have been remedied yet. (See Compl. ¶¶ 21, 27, 32.)

                                  26   Accordingly, the Court GRANTS Plaintiff’s request for injunctive relief as to providing: (1)

                                  27   compliant accessible parking spaces, (2) accessible paths of travel in and throughout the

                                  28   merchandise aisles, and (3) an accessible transaction counter.
                                                                                           9
                                   1            B.   Damages

                                   2            Plaintiff seeks damages under the Unruh Act. “A violation of the right of any individual

                                   3   under the [ADA] shall also constitute a violation of this section.” Cal. Civil Code § 51(f). The

                                   4   Unruh Act allows for monetary damages, stating that: “Whoever denies, aids or incites a denial, or

                                   5   makes any discrimination or distinction contrary to Section 51 . . . is liable for each and every

                                   6   offense for the actual damages . . . up to a maximum of three times the amount of actual damage

                                   7   but in no case less than four thousand dollars ($4,000) and any attorney’s fees that may be

                                   8   determined by the court . . . .” Cal. Civil Code § 52(a). A victim of discrimination, however,

                                   9   “need not prove she suffered actual damages to recover the independent statutory damages of

                                  10   $4,000.” Molski, 481 F.3d at 731. Furthermore, “no showing of intentional discrimination is

                                  11   required where the Unruh Act violation is premised on an ADA violation” to award damages

                                  12   under the Unruh Act. Lentini v. Cal. Ctr. for the Arts, Escondido, 370 F.3d 837, 847 (9th Cir.
Northern District of California
 United States District Court




                                  13   2004).

                                  14            As discussed above, Plaintiff has established a violation of the ADA for his 2017 visits.

                                  15   Because Plaintiff has established a violation of the ADA, he has necessarily established a violation

                                  16   of the Unruh Act, and is therefore entitled to statutory damages of $4,000 for each visit, as well as

                                  17   attorney’s fees. Plaintiff seeks only one statutory penalty of $4,000, which the Court grants.

                                  18            C.   Attorney’s Fees and Costs
                                  19            To determine the appropriate lodestar amount, the reasonableness of the hourly billing rate

                                  20   must be assessed. Credit Managers Ass’n v. Kennesaw Life & Accident Ins. Co., 25 F.3d 743, 750

                                  21   (9th Cir. 1994). In doing so, the court must look to the prevailing market rates in the relevant

                                  22   community for similar work by attorneys of comparable skill, experience, and reputation.

                                  23   Camacho v. Bridgeport Fin., Inc., 523 F.3d 973, 979 (9th Cir. 2008). Generally, the relevant

                                  24   community is the forum where the district court sits. Id. “[T]he burden is on the fee applicant to

                                  25   produce satisfactory evidence--in addition to the attorneys’ own affidavits--that the requested rates

                                  26   are in line with those prevailing in the community for similar services by lawyers of reasonably

                                  27   comparable skill, experience, and reputation.” Id. at 980 (internal quotation omitted).

                                  28            Plaintiff seeks attorney’s fees of $5,988. In support, Plaintiff provides a declaration by
                                                                                          10
                                   1   Dennis Price. (Price Decl., Dkt. No. 55-3.) Attorney Price’s declaration includes summaries of

                                   2   the professional experience and qualifications of Attorneys Mark Potter, Russell Handy, Phyl

                                   3   Grace, Isabel Masanque, and Attorney Price. (Price Decl. ¶¶ 9-13.) The declaration also includes

                                   4   a billing statement describing the work performed by, and the hourly rates of, the attorneys listed

                                   5   above. (Price Decl. at 10.)

                                   6          The Court finds that the billing rates sought are generally unreasonable. Attorneys Potter,

                                   7   Handy, and Grace seek hourly rates of $650, while Attorneys Masanque and Price seek hourly

                                   8   rates of $410. (Price Decl. at 10.) Plaintiff contends that in Love v. Rivendell II, Ltd., Case No.

                                   9   18-cv-3907-JST, Judge Laporte recommended the award of these rates on default judgment.

                                  10   (Memorandum of Points and Authorities at 13, Dkt. No. 55-1; Dkt. No. 66 at 1-2.) While true, the

                                  11   Court notes that in March 2019, Plaintiff’s counsel requested significantly lower rates in Johnson

                                  12   v. RK Investment Properties, Inc. Case No. 18-cv-1132-YGR (KAW). There, Plaintiff sought
Northern District of California
 United States District Court




                                  13   hourly rates of $425 for Attorneys Potter, Handy, and Grace, and $350 for Attorneys Masanque

                                  14   and Price, for work performed between January 26, 2018 and November 16, 2018. (See Johnson,

                                  15   Dkt. No. 12-5 (“Johnson Price Decl.”) at 8. Here, the majority of the work was performed

                                  16   between January 1, 2018 and March 12, 2018. (Price Decl. at 10.) Plaintiff provides no

                                  17   explanation for why the Court should award rates that are $60 to $225 greater than rates awarded

                                  18   for near identical work performed during the same time period, other than that they did not seek

                                  19   the higher rates before. (Dkt. No. 66 at 4.)

                                  20          Moreover, in Johnson v. AutoZone, Inc., Judge Hamilton recently rejected the higher rates

                                  21   now sought by Plaintiff’s counsel, and awarded hourly rates of $425 for Attorneys Potter, Handy,

                                  22   and Grace, and $300 for Attorneys Masanque and Price. Case No. 17-cv-2941-PJH, 2019 WL

                                  23   2288111, at *6-7 (N.D. Cal. May 28, 2019). While Judge Hamilton acknowledged the Love v.

                                  24   Rivendell II default judgment order, she explained that “that lone order granting an unopposed

                                  25   motion does not accurately reflect the prevailing rate in the community for work similar to this

                                  26   case.” Id. at *6 n.4. Instead, “that order cited cases that concerned work substantially different

                                  27   from the work performed in this action,” including complex class actions. Id. For example, Elder

                                  28   v. National Conference of Bar Examiners was a case that set new precedent and caused the
                                                                                        11
                                   1   defendant to change a policy impacting hundreds of individuals each year, while Civil Rights

                                   2   Education and Enforcement Center v. Ashford Hospital Trust, Inc. was a complicated class action

                                   3   brought against 54 hotels. Id. Both these cases are relied upon by Plaintiff to justify the higher

                                   4   rates. Significantly, the work in this case was not complicated; Plaintiff’s counsel has performed

                                   5   the same work in numerous cases, and the only motion practice here was an unopposed motion for

                                   6   default judgment.

                                   7          Accordingly, the Court awards rates of $425 for Attorneys Potter, Handy, and Grace, and

                                   8   $350 for Attorneys Masanque and Price, consistent with the rates previously awarded in RK

                                   9   Investment Properties, Inc. and other recent ADA cases. See AutoZone, Inc., 2019 WL 2288111,

                                  10   at *6-7; Arroyo v. Aldbashi, Case No. 16-cv-6181-JCS, 2018 WL 4961637, at *5 (N.D. Cal. Oct.

                                  11   15, 2018).
                                        Attorney                 Rate                      Hours                    Total:
                                  12
Northern District of California




                                        M. Potter                $425                      3.0                      $1,275.00
 United States District Court




                                  13    R. Handy                 $425                      2.6                      $1,105.00
                                        I. Masanque              $350                      1.1                      $385.00
                                  14    P. Grace                 $425                      0.9                      $382.50
                                        D. Price                 $350                      3.2                      $1,120.00
                                  15
                                                                                                                    $4,267.50
                                  16          The Court finds that Plaintiff has submitted sufficient evidence in support of his request for
                                  17   costs, including $200 for an investigator, $400 in filing fees, and $120 in service costs. The Court
                                  18   therefore awards $720 in costs, for a total of $4,987.50.
                                  19
                                                                              V.     CONCLUSION
                                  20          For the reasons set forth above, and for good cause shown, the Court GRANTS IN PART
                                  21   AND DENIES IN PART Plaintiff’s motion for default judgment. Judgment shall be entered in the
                                  22   amount of $8,987.50 ($4,000 in statutory damages, $4,267.50 in attorney’s fees and $720 in
                                  23   costs). The Court also grants an injunction requiring Defendant to remedy the ADA violations as
                                  24   to the parking spaces, aisle width, and counter height, as required by the ADA.
                                  25          IT IS SO ORDERED.
                                  26   Dated: July 9, 2019
                                  27                                                         __________________________________
                                                                                             KANDIS A. WESTMORE
                                  28                                                         United States Magistrate Judge
                                                                                        12
